                                Case 1:19-cv-00231-AWI-SKO Document 31 Filed 03/17/21 Page 1 of 6


                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Gordon M. Park, #72190
                               gordon.park@mccormickbarstow.com
                           3 7647 North Fresno Street
                             Fresno, California 93720
                           4 Telephone:     (559) 433-1300
                             Facsimile:     (559) 433-2300
                           5
                             Attorneys for Defendant
                           6 UNITED FIRE & CASUALTY COMPANY

                           7

                           8                                   UNITED STATES DISTRICT COURT

                           9                      EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                       10

                       11 VALLEY PROTEIN, LLC,                                        Case No. 1:19-CV-00231-AWI-SKO

                       12                       Plaintiff,                            STIPULATION AND ORDER FOR THE
                                                                                      CONTINUANCE OF THE TRIAL AND
                       13                v.                                           ALL DATES PURSUANT TO THE
                                                                                      EXISTING SCHEDULING ORDER
                       14 UNITED FIRE & CASUALTY COMPANY,
                          and Does 1 through 100, inclusive,                          (Doc. 30)
                       15
                                        Defendants.                                   Hon. Sheila K. Oberto
                       16                                                             U.S. Magistrate Judge

                       17                                                             Ctrm: #7 (6th Floor)

                       18

                       19
                                         IT IS HEREBY STIPULATED, by and between the parties through their respective counsel of
                       20
                               records, Plaintiff, VALLEY PROTEIN, LLC (“Valley Protein”) and Defendant, UNITED FIRE &
                       21
                               CASUALTY COMPANY (“United Fire”), as follows:
                       22
                                         1.     The parties stipulate and agree that good cause exists for vacating the existing trial date
                       23
                               of October 5, 2021, and that all deadlines, hearings, and settlement conference be continued to new
                       24
                               dates in accordance with the new trial date. The dates set forth herein are suggestions only and the
                       25
                               parties agree to whatever dates the court assigns for the new deadlines, hearings and settlement
                       26
                               conference.
                       27
                               ///
                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                       STIPULATION AND ORDER FOR THE CONTINUANCE OF ALL DATES PURSUANT TO THE EXISTING
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                                SCHEDULING ORDER
                               Case 1:19-cv-00231-AWI-SKO Document 31 Filed 03/17/21 Page 2 of 6


                           1 ///

                           2           2.      This case has basically settled at the mediation held with mediator retired Justice

                           3 Stephen J. Kane on June 17, 2020. The settlement terms are somewhat complicated. The settlement

                           4 will resolve all but one of the contractual insurance claims and all of the extra-contractual/bad faith

                           5 insurance claims and causes of action. Ultimately, the parties will request the court to dismiss all of

                           6 the claims with prejudice in their entirety once the sole contractual claim remaining in dispute has

                           7 been finalized.

                           8           3.      The sole claim remaining in dispute concerns the amount of Plaintiff’s contractual

                           9 damages for Business Interruption and Extra–Expense arising as a result of roof collapses at the

                       10 Plaintiff’s frozen meat processing plant. All of the other claims and issues in dispute have been

                       11 resolved by the agreed upon terms of the compromise settlement negotiated at the mediation.

                       12              4.      The parties discovered that there was no easy way, given the existing allegations of the

                       13 Complaint, to draft a settlement agreement that would provide for a court ordered dismissal of all but

                       14 the one remaining contractual claim at this time, while leaving that one claim for possible resolution at

                       15 trial. The parties met with Judge Oberto to ask for guidance in how the court would be able to

                       16 facilitate the desired dismissal.

                       17              5.      Judge Oberto suggested and the parties agreed that the best way to obtain such a final

                       18 judgment of dismissal and insure that all of the other claims and causes of action would no longer be

                       19 involved in the pending litigation was for Plaintiff to file an Amended Complaint alleging a single

                       20 cause of action for breach of contract. It took some additional time but the Amended Complaint has

                       21 been drafted and a Stipulation and Order to allow the Amended Complaint to be filed will be

                       22 submitted to the court shortly. Defendant has reviewed and approved the wording of the Amended

                       23 Complaint. Once it is filed, Defendant will file an answer to it.

                       24              6.      To finalize the settlement, and establish an amount of damages for Business

                       25 Interruption and Extra Expense, the parties agreed that Defendant’s retained expert accountant, Susan

                       26 Thompson with Hemming Morse CPAs, could perform a full forensic audit of the Plaintiff’s books
                       27 and records. It is believed in good faith by the parties that once the expert accountant has determined

                       28 the amount of the financial damages the parties will likely be able to accept the figure and allow for a
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                   2
   CARRUTH LLP                     STIPULATION AND ORDER FOR THE CONTINUANCE OF ALL DATES PURSUANT TO THE EXISTING
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                              SCHEDULING ORDER
                               Case 1:19-cv-00231-AWI-SKO Document 31 Filed 03/17/21 Page 3 of 6


                           1 finalized settlement amount which then will allow the case to be dismissed in its entirety. If the

                           2 Plaintiff does not agree to accept the accountant’s damage figures, then the parties will need to have

                           3 the issue resolved by this court in a jury trial or possible court trial.

                           4          7.      The completion of the agreed forensic audit has been completely delayed due to Covid

                           5 regulations and government imposed restrictions. The parties also have had a desire to keep everyone

                           6 safe, which meant that the audit has not yet taken place. The nature of the audit and the manner of the

                           7 Plaintiff’s business’s hard copy books, records, ledgers and invoices etc. require that the accountant

                           8 have physical access to the books and records, in addition to receiving electronically stored business

                           9 and accounting records. The Plaintiff agreed, as part of the settlement, to cooperate fully with the

                       10 audit and to make their books and records available to the accountant at the Plaintiff’s place of

                       11 business and to receive any help and cooperation from Plaintiff’s accounting and office staff.

                       12 However, Covid restrictions have also required that most of Plaintiff’s office, bookkeeping and

                       13 finance staff work remotely so there would be no one in the Plaintiff’s office to pull requested books

                       14 and records as needed by the accountant.

                       15             8.      Further defendant’s retained forensic accountant is herself a high risk person and has

                       16 had to work exclusively remotely from her home The finalization of the settlement terms and

                       17 completion of the accounting audit has thus been greatly delayed and complicated by the restrictions

                       18 imposed by Covid. The parties hope and believe that the Covid related restrictions on a physical

                       19 “live” audit will be lifted by late summer.

                       20             9.      The parties have not conducted any further discovery in the sincere belief the case

                       21 basically been settled but for the one issue remaining in dispute. They do not want to incur the fees

                       22 and costs to prepare a case for a trial that is unlikely to occur. It had been anticipated that this case

                       23 would have been resolved by now, but, through no fault of the parties, Covid has made that impossible

                       24 to accomplish for the time being.

                       25             10.     The parties have also engaged in further settlement discussions and may involve Hon.

                       26 Justice Kane in further mediations handled remotely and possibly separately with the parties
                       27             11.     The parties have jointly agreed that the current trial date should be vacated and have

                       28 jointly agreed to set a new trial date of May 10, 2022. The parties request that all existing deadlines,
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                   3
   CARRUTH LLP                   STIPULATION AND ORDER FOR THE CONTINUANCE OF ALL DATES PURSUANT TO THE EXISTING
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                            SCHEDULING ORDER
                               Case 1:19-cv-00231-AWI-SKO Document 31 Filed 03/17/21 Page 4 of 6


                           1 hearings and settlement conference be vacated and reset in accordance with the new trial date.

                           2         12.     The existing Scheduling Order sets forth dates for a settlement conference,

                           3 hearings, non expert discovery and expert disclosures deadlines, all of which should now be

                           4 vacated and reset pursuant to the new trial date.

                           5         13.     In consideration of the above and with the new trial date anticipated to be May 10,

                           6 2022, the parties propose the following new deadlines be set with a new scheduling order:

                           7                 a.     An extension of the Non Expert Discovery cutoff date of February 28, 2021 to

                           8 September 26, 2021;

                           9                 b.     An extension of the Expert Disclosures date of March 6, 2021, to October 8,

                       10 2021;

                       11                    c.     An extension of the Rebuttal Expert Disclosures date of March 16, 2021, to

                       12 October 20, 2021;

                       13                    d.     An extension of the Expert Discovery cutoff date of April 30, 2021 to

                       14 November 22, 2021;

                       15                    e.     An extension of the Non-Dispositive Motion Filing Deadline of May 3, 2021 to

                       16 November 26, 2021;

                       17                    f.     An extension of the Non-Dispositive Motion Hearing Deadline of June 2, 2021

                       18 to December 29, 2021;

                       19                    g.     An extension of the Dispositive Motion Filing Deadline of May 3, 2021 to

                       20 December 10, 2021;

                       21                    h.     An extension of the Dispositive Motion Hearing Deadline of June 14, 2021 to

                       22 January 17, 2022;

                       23                    i.     An extension of the Settlement Conference of to March 25, 2021 to November

                       24 4, 2021;

                       25                    j.     An extension of the Pre-Trial Conference of August 11, 2021 to March 9, 2022;

                       26                    k.     That the trial date of October 5, 2021, be vacated and that a new trial date of
                       27 May 10, 2022 be set.

                       28            14.     This Stipulation and [Proposed] Order is filed in compliance with Local Rule 143.
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                4
   CARRUTH LLP                  STIPULATION AND ORDER FOR THE CONTINUANCE OF ALL DATES PURSUANT TO THE EXISTING
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                           SCHEDULING ORDER
                               Case 1:19-cv-00231-AWI-SKO Document 31 Filed 03/17/21 Page 5 of 6


                           1 Dated: March 17, 2021                     McCLENY, MOSELEY AND ASSOCIATES

                           2

                           3
                                                                       By:        /s/Heather Hall Melaas
                           4                                                       Heather Hall Melaas
                                                                                   Attorneys for Plaintiff
                           5                                                     VALLEY PROTEIN, LLC
                           6
                               Dated: March 17, 2021                        McCORMICK, BARSTOW, SHEPPARD,
                           7                                                    WAYTE & CARRUTH LLP

                           8

                           9                                           By:        /s/Gordon M. Park
                                                                                   Gordon M. Park
                       10
                                                                               Attorneys for Defendant
                       11                                               UNITED FIRE & CASUALTY COMPANY

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                        5
   CARRUTH LLP                   STIPULATION AND ORDER FOR THE CONTINUANCE OF ALL DATES PURSUANT TO THE EXISTING
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                            SCHEDULING ORDER
                                   Case 1:19-cv-00231-AWI-SKO Document 31 Filed 03/17/21 Page 6 of 6


                           1                                                              ORDER

                           2               Pursuant to the above stipulation (Doc. 30), and good cause appearing therefor, the Court

                           3 GRANTS the Parties’ stipulated request and MODIFIES the existing case schedule (Doc. 23) as

                           4 follows.

                           5               1.       The Non-Expert Discovery deadline is extended to September 26, 2021;

                           6               2.       The Expert Disclosures deadline is extended to October 8, 2021;

                           7               3.       The Rebuttal Expert Disclosures deadline is extended to October 20, 2021;

                           8               4.       The Expert Discovery deadline is extended to November 22, 2021;

                           9               5.       The Non-Dispositive Motion Filing Deadline is extended to November 26, 2021;

                       10                  6.       The Non-Dispositive Motion Hearing deadline is extended to December 29, 2021;

                       11                  7.       The Dispositive Motion Filing deadline is extended to December 10, 2021;

                       12                  8.       The Dispositive Motion Hearing deadline is extended to January 18, 2022;1

                       13                  9.       The Pre-Settlement Telephonic Conference is continued to October 28, 2021;

                       14                  10.      The Settlement Conference is continued to November 4, 2021;

                       15                  11.      The Pre-Trial Conference is continued to March 16, 2022;

                       16                  12.      The trial date is continued to May 17, 2022. 2

                       17                  All other directives in the Scheduling Order (Doc 20) remain unchanged.

                       18

                       19 IT IS SO ORDERED.

                       20
                               Dated:           March 17, 2021                                              /s/   Sheila K. Oberto                      .
                       21                                                                       UNITED STATES MAGISTRATE JUDGE
                       22

                       23

                       24

                       25

                       26
                               1
                                   The Court adjusts this date, as the parties’ requested date of January 17, 2022, is a federal holiday.
                       27
                               2
                                   The Court adjusts the Pre-Trial Conference and trial dates to allow time for the presiding judge to rule on any dispositive
                       28 motions and the parties to prepare for trial.
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                               6
   CARRUTH LLP                      STIPULATION AND ORDER FOR THE CONTINUANCE OF ALL DATES PURSUANT TO THE EXISTING
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                               SCHEDULING ORDER
